—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered November 22, 1994, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]). Further, we discern no basis in the record for disturbing the sentence imposed by the court (see, *357People v Suitte, 90 AD2d 80). Ritter, J. P., Altman, Krausman and Luciano, JJ., concur.